DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Response filed on 2/19/2021.

Claims 1-6, 8-13, 16-18 and 20-22 are now pending in this application. Claims 1, 4, 5, 8, 9, 12, 17, 18, and 20 have been amended. Claims 7, 14, 15, and 19 have been cancelled. New claims 21 and 22 have been added. Claims 1, 12, and 17 are independent claims.


Examiner Comments
The following Non-Patent Literature Publication is used in the rejections presented below and will be referenced hereinafter as LiteratureReview:
Rakangor, Sheetal, and Y. R. Ghodasara. "Literature review of automatic question generation systems." International journal of scientific and research publications 5.1 (2015): 1-5 (Year: 2015) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3-5, 8, 9, 12, 13, 17, 18, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat et al., US Patent No. 8,438,089 B1 (hereinafter as Wasserblat) in view of Chalabi et al., US PGPUB 2018/0039695 A1 (hereinafter as Chalabi), Kramme et al., US PGPUB 2021/0158355 A1 (hereinafter as Kramme), and Qureshi, US PGPUB 2015/0199515 A1 (hereinafter as Qureshi).

Regarding independent claim 1, Wasserblat teaches a process integrity evaluation system that evaluates an unstructured process [see title and abstract; see system of fig. 1; see also col. 2, lines 50-54 describing evaluating the accuracy of a transaction process] comprising:
at least one processor [see processor(s) described in col. 8, lines 45-52 and shown in fig. 1]; 
a non-transitory computer-readable medium storing machine-readable instructions that cause the at least one processor to [see col. 17, lines 31-35]: 
receive at least one input including data associated with the unstructured process [see e.g. fig. 8, step 802 indicating receiving an interaction record associated with a transaction event; see also fig. 6B and col. 16, lines 10-32 describing interaction inputs associated with events] including a plurality of process steps wherein each process step of the unstructured process is based on output of a prior process step [see e.g. how the step of converting unstructured or raw speech data described in col. 11, lines 19-22 and shown in operation 204 of fig. 2 provides output of structured speech data to a following step as described in col. 11, last line – col. 12, line 1];
verify integrity of data obtained from the input [see col. 6, lines 43-57 and note determining a certainty level for words obtained from the interaction records; see also col. 10, lines 59-62], wherein the data is from data sources having data of different data formats [note the different data formats in col. 16, lines 15-18; see also col. 3, lines 44-46]; 
extract a plurality of entities and attribute values of the plurality of entities from the at least one input [see e.g. col. 16, lines 21-24 and 30-32 indicating extracting interaction data from an interaction record; note the multiple fields (entities) shown in 602 of fig. 6B; note the entity values shown in 705 of fig. 7]; 
categorize the plurality of entities into one or more entity categories [see e.g. categorizing of entities according to transaction-related lexicon categories as in col. 10, line 65-col. 11, line 18]; 
build one or more data structures in a knowledge storage that store the plurality of entities and the attribute values [see col. 7, lines 19-27 indicating saving interaction records as data structures; see also col. 12, lines 23-24 indicating storing entities in a linked list; note e.g. in the data structure shown in fig. 7 as a table that the entries comprise entities and attribute values]; 
compute and obtain an integrity assurance score based on the attribute values and corresponding values stored in the data sources [see col. 10, lines 20-24 indicating calculating a matching score using the interaction record and transaction data; again see col. 2, lines 50-54 describing evaluating the accuracy of a transaction process; see also col. 16, lines 44-45 and fig. 7, matching score 706; see also col. 7, line 59 – col. 9, line 4 and note the use of the interaction data extracted from the interaction record and the transaction data stored in the system (see e.g. col. 7, lines 4-8) ]; 
determine that the unstructured process is valid upon the integrity assurance score being greater than an assurance score threshold [see e.g. col. 8, lines 7-11 and 17-20 describing a high matching score that verifies that the parameters were entered correctly or mostly correctly; see portions cited for the next limitation for the threshold]; 
determine that one or more steps of the unstructured process are inaccurate upon the integrity assurance score being less than the assurance score threshold [see col. 8, lines 4-7 describing a low matching score indicating a mismatch or a poor match; see col. 10, lines 26-28 and col. 16, lines 45-47 denoting a threshold]; and 
initiate remediation when the unstructured process is determined to be inaccurate [see col. 10, lines 26-32 and note generating an alert when the score is lower than the threshold; see also col. 8, lines 28-29; col. 16, lines 45-49 and fig. 7, 707].

Wasserblat does not explicitly teach any of the following:
that the data is one of historical data, real-time data and live streaming data;
determining relationships among entities;
that the data structure in the knowledge storage store the plurality of entities, the attribute values and the relationships between the plurality of entities; 
training a neural network in automatic query selection of different query types; 
automatically selecting by the trained neural network, one or more queries that enable reconstruction of process steps of the unstructured process, wherein the automatically selected queries include at least temporal queries;
extracting responses to the automatically selected queries from the knowledge storage wherein the responses to the different query types are obtained based on the one or more entity categories; 
reconstructing process steps of the unstructured process from the knowledge storage, wherein the process steps are reconstructed by tracking inputs and outputs of the process steps by the automatically selected queries in a chronological order determined by the responses to the temporal queries; and
that determining that one or more steps of the unstructured process are inaccurate is accompanied with primary reasons in specific areas upon the integrity assurance score being less than the assurance score threshold.

[Letter numbering is introduced by the Examiner to simplify referral to the different items hereunder (within this current rejection.]

Chalabi teaches extracting data from information sources [see abstract] and further teaches:
data that is one of historical data, real-time data and live streaming data [see e.g. [0053], lines 1-7 indicating RSS feeds as an information source comprises real-time and live streaming data
determining relationships among entities [see e.g. [0043] and [0059] indicating identifying relations between different entities; see also fig. 5, 512; see examples in figs. 11-12 and exemplary steps in figs. 14-15];
data structures in the knowledge storage that store the plurality of entities, the attribute values and the relationships between the plurality of entities [see e.g. [0045] and [0047] indicating storing extracted facts (including new relations) to a knowledge base (such as a graph data structure); see also fig. 5,  520 and [0062] indicating storing the facts based on the relationship extraction]; 
extracting responses to queries from the knowledge storage [see e.g. [0048], lines 5-7 indicating using the knowledge base to provide an answer to a question posed] wherein the responses to different query types are obtained based on one or more entity categories [note e.g. in [0145] the use of argument types (categories) in the fact-extracting system; see also [0046]]; and
reconstructing process steps of an unstructured process from the knowledge storage [again see [0048], for instance, that describes providing services using the information in the knowledge base; Examiner notes that in light of the specifications of the instant application (in [0020]-[0021]), an element of the unstructured process can be a component that is transformed or changed during the process. Using the broadest reasonable interpretation, and in view of figs. 11A-B, extracting and reconstructing the process steps is interpreted to use the knowledge storage to determine a value of an entity that is changed by the steps of the process].



Wasserblat/Chalabi does not explicitly teach items d), e), and h) in the list above. 
Neither does it teach that the queries are automatically selected as in item f) or the wherein clause of item g) of the list.

Kramme teaches:
training a neural network in automatic query selection of different query types [note in [0100] the query generation rules (stored in ML rules database) and note training neural networks for ML rule generation as described in [0040]; note the different types of queries listed e.g. in [0167]-[0168]; see also [0162] indicating query generation based upon different types of information; see also claim 1]; 
automatically selecting by the trained neural network, one or more queries [again note training neural network as described in [0040]; see fig. 3E, steps 186 and 192 ] that enable reconstruction of process steps of an unstructured process [note the determination at the end of the process in 198 following receiving responses in 194], wherein the automatically selected queries include at least temporal queries [note in the exemplary queries in [0168] the query to determine GPS coordinate history (which involves temporal data) as also listed in claim 1].

Kramme also teaches that the queries are automatically selected as in item f) above [see sending queries that are automatically generated as in [0162]].
Kramme also teaches (as in item g) above) that process steps are reconstructed by tracking inputs and outputs of the process steps by the automatically selected queries [again see figs. 3D and 3E and note the inputs and outputs of the process stages 164, 166, 174 in fig. 3D and also stages 186, 192, 194, and 198 in fig. 3E resulting in a process determination; see also [0061] indicating stage outputs and [0085] indicating the use of output of stage 146 in the process determination of fig. 3C]. Kramme does not explicitly teach the aspect of chronological order determined by the temporal queries. Kramme however teaches temporal queries [note in the exemplary queries in [0168] the query to determine GPS coordinate history (which involves temporal data) as also listed in claim 1]. Therefore, it would have been obvious to employ the response to the temporal queries to establish chronological order which would be incorporated in the process step reconstruction by utilizing automatically selected queries.

It would have been obvious to one of ordinary skill in the art having the teachings of Wasserblat, Chalabi, and Kramme before the effective filing date of the claimed invention to modify Chalabi’s queries to be automatically generated by a trained neural network as taught by Kramme and to further specify reconstructing the process steps by tracking stages of query see e.g. [0024] and [0040]].

Wasserblat/Chalabi/Kramme, still, does not explicitly teach item h) in the list above. 

Qureshi teaches integrity evaluation [see title and abstract] comprising a determination that one or more steps of a process are inaccurate that is accompanied with primary reasons in specific areas upon an integrity assurance score being less than an assurance score threshold [see [0113], lines 10-13 indicating reasons for a low score; note the score being less than a threshold, as in [0110], last 4 lines; see also [0112], last 3 lines]. [item h) in the list above]

It would have been obvious to one of ordinary skill in the art having the teachings of Wasserblat, Chalabi, Kramme, and Qureshi before the effective filing date of the claimed invention to modify Wasserblat’s determination of inaccuracy to further include specific reasons related to the inaccuracy, as taught by Qureshi. The motivation for this obvious combination of teachings would be to facilitate debugging processes that are found to be inaccurate.


Regarding independent claim 12, Wasserblat also teaches a method of automatically evaluating an unstructured process [see title and abstract; see flow chart of fig. 2; see also col. 2, lines 50-54 describing evaluating the accuracy of a transaction process] comprising:
see e.g. fig. 8, step 802 indicating receiving an interaction record associated with a transaction event; see also fig. 6B and col. 16, lines 10-32 describing interaction inputs associated with events] that includes a plurality of process steps wherein each process step of the unstructured process is based on output of a prior process step [see e.g. how the step of converting unstructured or raw speech data described in col. 11, lines 19-22 and shown in operation 204 of fig. 2 provides output of structured speech data to a following step as described in col. 11, last line – col. 12, line 1];
processing the inputs to obtain a plurality of entities and attribute values of the entities [see e.g. col. 16, lines 21-24 and 30-32 indicating extracting interaction data from an interaction record; note the multiple fields (entities) shown in 602 of fig. 6B; note the entity values shown in 705 of fig. 7];
categorizing the plurality of entities into one or more entity categories [see e.g. categorizing of entities according to transaction-related lexicon categories as in col. 10, line 65-col. 11, line 18]; 
building respective data structures that store for each input, the plurality of entities, and respective attribute values of the plurality of entities [see col. 7, lines 19-27 indicating saving interaction records as data structures; see also col. 12, lines 23-24 indicating storing entities in a linked list; note e.g. in the data structure shown in fig. 7 as a table that the entries comprise entities and attribute values];
storing the data structures within the knowledge storage corresponding to each of the inputs [again see col. 7, lines 19-27 indicating saving interaction records as data structures; see also col. 12, lines 23-24 indicating storing entities in a linked list; note e.g. in the data structure shown in fig. 7 as a table that the entries comprise entities and attribute values];
see col. 10, lines 20-24 indicating calculating a matching score using the interaction record and transaction data; again see col. 2, lines 50-54 describing evaluating the accuracy of a transaction process; see also col. 16, lines 44-45 and fig. 7, matching score 706; see also col. 7, line 59 – col. 9, line 4 and note the use of the interaction data extracted from the interaction record and transaction data stored in the system (see e.g. col. 7, lines 4-8); finally see e.g. abstract, lines 7-9; col. 5, lines 13-22; col. 7, lines 59-61; and col. 15, lines 17-20 indicating that the matching score represents similarity between the transaction data and the interaction data];
comparing the integrity assurance score with an assurance score threshold [see col. 10, lines 26-28 and col. 16, lines 45-47 denoting a threshold]; and 
determining that the unstructured process is accurate if the integrity assurance score is greater than the assurance score threshold [see e.g. col. 8, lines 7-11 and 17-20 describing a high matching score that verifies that the parameters were entered correctly or mostly correctly; see portions cited for the previous limitation for the threshold]; else generating a report [see col. 8, lines 32-33 indicating generating a report; Examiner notes that Wasserblat teaches an option of generating a report in any case which would still apply to the case of the score being not greater than the threshold].

Wasserblat does not explicitly teach any of the following:
that the knowledge storage is being constructed based on link predictions between the entities; 
training a neural network in automatic query selection of different query types; 
automatically selecting by the trained neural network, one or more queries that enable reconstruction of process steps of the unstructured process, wherein the automatically selected queries include at least temporal queries;
extracting responses to the automatically selected queries from the one or more data structures in the knowledge storage wherein the responses to the different query types are obtained based on the one or more entity categories; 
reconstructing process steps of the unstructured process from the knowledge storage, wherein the process steps are reconstructed by tracking inputs and outputs of the process steps by the automatically selected queries in a chronological order determined by the responses to the temporal queries; and
generating a report with primary failure reasons in specific areas in case the score is not greater than the score threshold.

[Letter numbering is introduced by the Examiner to simplify referral to the different items hereunder (within this current rejection.]

Chalabi teaches extracting data from information sources [see abstract] and further teaches:
knowledge storage that is being constructed based on link predictions between the entities [see e.g. [0045] and [0047] indicating storing extracted facts (including new relations (aka links)) to a knowledge base (such as a graph data structure); see also fig. 5, 512 and 520; [0059] indicating extracting relationships and [0062] indicating storing the facts based on the relationship extraction];
extracting responses to queries from the knowledge storage [see e.g. [0048], lines 5-7 indicating using the knowledge base to provide an answer to a question posed] wherein the responses to different query types are obtained based on one or more entity categories [note e.g. in [0145] the use of argument types (categories) in the fact-extracting system; see also [0046]]; and
reconstructing process steps of an unstructured process from the knowledge storage [again see [0048], for instance, that describes providing services using the information in the knowledge base; Examiner notes that in light of the specifications of the instant application (in [0020]-[0021]), an element of the unstructured process can be a component that is transformed or changed during the process. Using the broadest reasonable interpretation, and in view of figs. 11A-B, extracting and reconstructing the process steps is interpreted to use the knowledge storage to determine a value of an entity that is changed by the steps of the process].

It would have been obvious to one of ordinary skill in the art having the teachings of Wasserblat and Chalabi before the effective filing date of the claimed invention to modify Wasserblat’s instructions by further specifying constructing knowledge storage utilizing relationships retrieved between the entities, as taught by Chalabi. The motivation for this obvious combination of teachings would be to facilitate generating and updating a knowledge base that can process a variety of data from different sources and encompassing relationships between 

Wasserblat/Chalabi does not explicitly teach items b), c), and f) in the list above. 
Neither does it teach that the queries are automatically selected as in item d) or the wherein clause of item e) of the list.

Kramme teaches:
training a neural network in automatic query selection of different query types [note in [0100] the query generation rules (stored in ML rules database) and note training neural networks for ML rule generation as described in [0040]; note the different types of queries listed e.g. in [0167]-[0168]; see also [0162] indicating query generation based upon different types of information; see also claim 1]; 
automatically selecting by the trained neural network, one or more queries [again note training neural network as described in [0040]; see fig. 3E, steps 186 and 192 ] that enable reconstruction of process steps of an unstructured process [note the determination at the end of the process in 198 following receiving responses in 194], wherein the automatically selected queries include at least temporal queries [note in the exemplary queries in [0168] the query to determine GPS coordinate history (which involves temporal data) as also listed in claim 1].

Kramme also teaches that the queries are automatically selected as in item d) above [see sending queries that are automatically generated as in [0162]].
item e) above) that process steps are reconstructed by tracking inputs and outputs of the process steps by the automatically selected queries [again see figs. 3D and 3E and note the inputs and outputs of the process stages 164, 166, 174 in fig. 3D and also stages 186, 192, 194, and 198 in fig. 3E resulting in a process determination; see also [0061] indicating stage outputs and [0085] indicating the use of output of stage 146 in the process determination of fig. 3C]. Kramme does not explicitly teach the aspect of chronological order determined by the temporal queries. Kramme however teaches temporal queries [note in the exemplary queries in [0168] the query to determine GPS coordinate history (which involves temporal data) as also listed in claim 1]. Therefore, it would have been obvious to employ the response to the temporal queries to establish chronological order which would be incorporated in the process step reconstruction by utilizing automatically selected queries.

It would have been obvious to one of ordinary skill in the art having the teachings of Wasserblat, Chalabi, and Kramme before the effective filing date of the claimed invention to modify Chalabi’s queries to be automatically generated by a trained neural network as taught by Kramme and to further specify reconstructing the process steps by tracking stages of query responses, as also taught by Kramme.. The motivation for this obvious combination of teachings would be to facilitate detection of problematic process outcomes via the utilization of artificial intelligence applied to machine identifiable information for different scenarios, as suggested by Kramme [see e.g. [0024] and [0040]].

Wasserblat/Chalabi/Kramme, still, does not explicitly teach item f) in the list above. 

see title and abstract] comprising a determination that one or more steps of a process are inaccurate that is accompanied with primary reasons in specific areas upon an integrity assurance score being less than an assurance score threshold [see [0113], lines 10-13 indicating reasons for a low score; note the score being less than a threshold, as in [0110], last 4 lines; see also [0112], last 3 lines]. [item f) in the list above]
It would have been obvious to one of ordinary skill in the art having the teachings of Wasserblat, Chalabi, Kramme, and Qureshi before the effective filing date of the claimed invention to modify Wasserblat’s determination of inaccuracy to further include specific reasons related to the inaccuracy, as taught by Qureshi. The motivation for this obvious combination of teachings would be to facilitate debugging processes that are found to be inaccurate.


Examiner notes that for method claim 12, the last limitation includes two mutually exclusive contingent limitations and that the broadest reasonable interpretation of the method claim requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Thus, only one of the two contingent method steps is needed to reject the claim. Examiner addresses both alternatives only in the interest of compact prosecution. See MPEP 2111.04 II.


Regarding independent claim 17, Wasserblat also teaches a non-transitory device storage medium comprising machine-readable instructions [see col. 17, lines 29-36 ] that cause a processor to: 
see e.g. how the step of converting unstructured or raw speech data described in col. 11, lines 19-22 and shown in operation 204 of fig. 2 provides output of structured speech data to a following step as described in col. 11, last line – col. 12, line 1];
verify integrity of the data obtained from the input [see col. 6, lines 43-57 and note determining a certainty level for words obtained from the interaction records; see also col. 10, lines 59-62], wherein the data is from data sources having data of different data formats [note the different data formats in col. 16, lines 15-18; see also col. 3, lines 44-46] and; 
extract a plurality of entities and attribute values of the plurality of entities from the at least one input [see e.g. col. 16, lines 21-24 and 30-32 indicating extracting interaction data from an interaction record; note the multiple fields (entities) shown in 602 of fig. 6B; note the entity values shown in 705 of fig. 7]; 
categorize the plurality of entities into one or more entity categories [see e.g. categorizing of entities according to transaction-related lexicon categories as in col. 10, line 65-col. 11, line 18]; 
build one or more data structures in a knowledge storage that store the plurality of entities and the attribute values [see col. 7, lines 19-27 indicating saving interaction records as data structures; see also col. 12, lines 23-24 indicating storing entities in a linked list; note e.g. in the data structure shown in fig. 7 as a table that the entries comprise entities and attribute values];
see col. 10, lines 20-24 indicating calculating a matching score using the interaction record and transaction data; again see col. 2, lines 50-54 describing evaluating the accuracy of a transaction process; see also col. 16, lines 44-45 and fig. 7, matching score 706; see also col. 7, line 59 – col. 9, line 4 and note the use of the interaction data extracted from the interaction record and the transaction data stored in the system (see e.g. col. 7, lines 4-8)]; 
determine that the unstructured process is valid upon the integrity assurance score being greater than an assurance score threshold [see e.g. col. 8, lines 7-11 and 17-20 describing a high matching score that verifies that the parameters were entered correctly or mostly correctly; see portions cited for the next limitation for the threshold]; 
determine that one or more steps of the unstructured process are inaccurate upon the integrity assurance score being less than the assurance score threshold [see col. 8, lines 4-7 describing a low matching score indicating a mismatch or a poor match; see col. 10, lines 26-28 and col. 16, lines 45-47 denoting a threshold]; and 
initiate remediation when the unstructured process is determined to be inaccurate [see col. 10, lines 26-32 and note generating an alert when the score is lower than the threshold; see also col. 8, lines 28-29; col. 16, lines 45-49 and fig. 7, 707].

Wasserblat does not explicitly teach any of the following:
that the data is one of historical data, real-time data and live streaming data;
determining relationships among entities;
storing the entities and relationships between the plurality of entities to knowledge storage; 
training a neural network in automatic query selection of different query types; 
automatically selecting by the trained neural network, one or more queries that enable reconstruction of process steps of the unstructured process, wherein the automatically selected queries include at least temporal queries;
extracting responses to the automatically selected queries from the one or more data structures in the knowledge storage wherein the responses to the different query types are obtained based on the one or more entity categories; 
reconstructing process steps of the unstructured process from the knowledge storage, wherein the process steps are reconstructed by tracking inputs and outputs of the process steps by the automatically selected queries in a chronological order determined by the responses to the temporal queries; and
that determining that one or more steps of the unstructured process are inaccurate is accompanied with primary reasons in specific areas upon the integrity assurance score being less than the assurance score threshold.

[Letter numbering is introduced by the Examiner to simplify referral to the different items hereunder (within this current rejection.]

Chalabi teaches extracting data from information sources [see abstract
data that is one of historical data, real-time data and live streaming data [see e.g. [0053], lines 1-7 indicating RSS feeds as an information source comprises real-time and live streaming data];
determining relationships among entities [see e.g. [0043] and [0059] indicating identifying relations between different entities; see also fig. 5, 512; see examples in figs. 11-12 and exemplary steps in figs. 14-15];
storing the entities and relationships between the entities to knowledge storage [see e.g. [0045] and [0047] indicating storing extracted facts (including new relations) to a knowledge base (such as a graph data structure); see also fig. 5,  520 and [0062] indicating storing the facts based on the relationship extraction]; 
extracting responses to queries from the knowledge storage [see e.g. [0048], lines 5-7 indicating using the knowledge base to provide an answer to a question posed] wherein the responses to different query types are obtained based on one or more entity categories [note e.g. in [0145] the use of argument types (categories) in the fact-extracting system; see also [0046]]; and
reconstructing process steps of an unstructured process from the knowledge storage [again see [0048], for instance, that describes providing services using the information in the knowledge base; Examiner notes that in light of the specifications of the instant application (in [0020]-[0021]), an element of the unstructured process can be a component that is transformed or changed during the process. Using the broadest reasonable interpretation, and in view of figs. 11A-B, extracting and reconstructing the process steps is interpreted to use the knowledge storage to determine a value of an entity that is changed by the steps of the process].

It would have been obvious to one of ordinary skill in the art having the teachings of Wasserblat and Chalabi before the effective filing date of the claimed invention to modify Wasserblat’s instructions by further specifying the usage of generic information sources, extracting relevant entities and their relationships, storing them to knowledge storage and utilizing the storage to find updated values of processed entities, and by further specifying constructing knowledge storage utilizing relationships retrieved between the entities, as taught by Chalabi. The motivation for this obvious combination of teachings would be to facilitate generating and updating a knowledge base that can process a variety of data from different sources and encompassing relationships between entities thus improving the performance of applications relying on the knowledge base, as suggested by Chalabi [see e.g. [0151]-[0152]].

Wasserblat/Chalabi does not explicitly teach items d), e), and h) in the list above. 
Neither does it teach that the queries are automatically selected as in item f) or the wherein clause of item g) of the list.

Kramme teaches:
training a neural network in automatic query selection of different query types [note in [0100] the query generation rules (stored in ML rules database) and note training neural networks for ML rule generation as described in [0040]; note the different types of queries listed e.g. in [0167]-[0168]; see also [0162] indicating query generation based upon different types of information; see also claim 1]; 
automatically selecting by the trained neural network, one or more queries [again note training neural network as described in [0040]; see fig. 3E, steps 186 and 192 ] that enable reconstruction of process steps of an unstructured process [note the determination at the end of the process in 198 following receiving responses in 194], wherein the automatically selected queries include at least temporal queries [note in the exemplary queries in [0168] the query to determine GPS coordinate history (which involves temporal data) as also listed in claim 1].

Kramme also teaches that the queries are automatically selected as in item f) above [see sending queries that are automatically generated as in [0162]].
Kramme also teaches (as in item g) above) that process steps are reconstructed by tracking inputs and outputs of the process steps by the automatically selected queries [again see figs. 3D and 3E and note the inputs and outputs of the process stages 164, 166, 174 in fig. 3D and also stages 186, 192, 194, and 198 in fig. 3E resulting in a process determination; see also [0061] indicating stage outputs and [0085] indicating the use of output of stage 146 in the process determination of fig. 3C]. Kramme does not explicitly teach the aspect of chronological order determined by the temporal queries. Kramme however teaches temporal queries [note in the exemplary queries in [0168] the query to determine GPS coordinate history (which involves temporal data) as also listed in claim 1]. Therefore, it would have been obvious to employ the response to the temporal queries to establish chronological order which would be incorporated in the process step reconstruction by utilizing automatically selected queries.

It would have been obvious to one of ordinary skill in the art having the teachings of Wasserblat, Chalabi, and Kramme before the effective filing date of the claimed invention to modify Chalabi’s queries to be automatically generated by a trained neural network as taught by Kramme and to further specify reconstructing the process steps by tracking stages of query responses, as also taught by Kramme.. The motivation for this obvious combination of teachings would be to facilitate detection of problematic process outcomes via the utilization of artificial intelligence applied to machine identifiable information for different scenarios, as suggested by Kramme [see e.g. [0024] and [0040]].

Wasserblat/Chalabi/Kramme, still, does not explicitly teach item h) in the list above. 

Qureshi teaches integrity evaluation [see title and abstract] comprising a determination that one or more steps of a process are inaccurate that is accompanied with primary reasons in specific areas upon an integrity assurance score being less than an assurance score threshold [see [0113], lines 10-13 indicating reasons for a low score; note the score being less than a threshold, as in [0110], last 4 lines; see also [0112], last 3 lines]. [limitation h) in the list above]

It would have been obvious to one of ordinary skill in the art having the teachings of Wasserblat, Chalabi, Kramme, and Qureshi before the effective filing date of the claimed invention to modify Wasserblat’s determination of inaccuracy to further include specific reasons related to the inaccuracy, as taught by Qureshi. The motivation for this obvious combination of teachings would be to facilitate debugging processes that are found to be inaccurate.

Regarding claims 3 and 18, the rejections of claim 1 and 17 are respectively incorporated. Wasserblat/Chalabi/Kramme/Qureshi further teaches that the instructions to extract entities (and their values) further comprise instructions that cause the processor to: 
parse and tokenize at least one document associated with the input [see Chalabi, abstract, lines 1-3 for input documents; fig. 10, step 1006; [0100]; fig. 21, step 2106; and [0146] for sentence parsing and identifying parts of speech; see also examples in figs. 11-12 and [0101]]; and 
recognize the (plurality of) entities, identify the attribute/entity values, and conduct entity resolutions [again see Chalabi, e.g. [0058] describing recognizing a plurality of entities and identifying attribute/entity values; and [0060] describing conducting entity resolution; note replacing different synonymous argument values of various formats with a canonical value].

Regarding claim 4, the rejection of claim 3 is incorporated. Wasserblat/Chalabi/Kramme/Qureshi further teaches that the instructions to extract the entities further comprise instructions that cause the processor to: 
employ artificial intelligence (AI) techniques that identify the entities and the entity values from an output obtained upon the parsing and tokenization of the at least one document [see Chalabi, [0110] describing entity-itemizing component 1306 which is applied on raw extracted facts, as per fig. 13; note that the parsing and tokenization in fig. 10 creates the raw extracted facts as output; see [0088] describing using a machine-trained model (which is an AI technique) for identifying entities and their values].

Regarding claim 5, the rejection of claim 1 is incorporated. Wasserblat/Chalabi/Kramme/Qureshi further teaches that the instructions to categorize the entities into one or more entity categories further comprise instructions that cause the processor to: 
categorize the plurality of entities into the one or more entity categories to differentiate between the one or more entity categories that include at least locations, names, dates, amounts and identifiers [again see Wasserblat, e.g. col. 10, line 65-col. 11, line 18 indicating categorizing of entities according to transaction-related lexicon categories including company names, amounts (see numeric lexicon), and identifiers (see e.g. transaction currency lexicon); Chalabi further teaches entity categories including locations and names (see e.g. [0091], lines 1-7) and a date category  (see [0088], last 3 lines)].

Regarding claim 8, the rejection of claim 1 is incorporated. Wasserblat/Chalabi/Kramme/Qureshi further teaches that the instructions to obtain an integrity assurance score for one or more of the attribute values further comprise instructions that cause the processor to:
calculate similarity between the attribute values obtained from the input and corresponding values stored in the data sources [see Wasserblat, e.g. abstract, lines 7-9; col. 5, lines 13-22; col. 7, lines 59-61; and col. 15, lines 17-20 indicating that the matching score represents similarity between the transaction data and the interaction data]; and 
compare the similarity to a similarity threshold [see Wasserblat, col. 10, lines 26-28 and col. 16, lines 45-47 denoting a threshold].

Regarding claim 9, the rejection of claim 1 is incorporated. Wasserblat/Chalabi/ Kramme/Qureshi further teaches instructions that cause the processor to: 
generate a report [see Wasserblat, col. 8, lines 32-33 indicating generating a report] with the primary failure reasons in specific areas [again see Qureshi, [0113], lines 10-13 indicating reasons for a low score; Examiner notes that it would have been obvious to modify Wasserblat’s report to further include specific reasons related to the inaccuracy, as taught by Qureshi]. Refer to the rejection of claim 1 for motivations to combine the cited art.

Regarding claim 13, the rejection of claim 12 is incorporated. The combination of Wasserblat/Chalabi/Kramme/Qureshi further teaches that the inputs include one or more of structured data, semi-structured data and unstructured data [see Chalabi, [0039], especially lines 6-7 indicating unstructured data and the last 3 lines indicating structured data, semi-structured data and unstructured data].

Regarding claim 21, the rejection of independent claim 1 is incorporated. The combination of Wasserblat/Chalabi/ Kramme/Qureshi further teaches that the instructions to build the one or more data structures in the knowledge storage further comprise instructions that cause the processor to: build the one or more data structures that include knowledge graphs via obtaining triples including at least two entities and the relationship between the two entities from tokens extracted from the input [see Chalabi, [0043], storing relational facts into triples corresponding to at least two entities and the relationship between them as extracted from inputs to the fact-extracting system 104; see also [0059] and [0062] providing exemplary triples and see e.g. [0045] indicating the graph data structure].



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat in view of Chalabi, Kramme, and Qureshi, as applied to claim 1 above, and further in view of Pinckney et al,. US PGPUB 2011/0302117 A1 (hereinafter as Pinckney).

Regarding claim 2, the rejection of claim 1 is incorporated. Wasserblat/Chalabi/Kramme/Qureshi does not explicitly teach that the assurance score threshold is predetermined or optimized through machine learning or trained by models.
Pinckney teaches an assurance score threshold that is predetermined through machine learning [see [0245], last 11 lines; see also claim 41].
It would have been obvious to one of ordinary skill in the art having the teachings of Wasserblat, Chalabi, Kramme, Qureshi, and Pinckney before the effective filing date of the claimed invention to modify Wasserblat’s assurance score threshold by specifying predetermining it through machine learning, as taught by Pinckney. The motivation for this obvious combination of teachings would be to enable usage of past data to adjust the threshold [again see cited portion of [0245] of Pinckney].


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat in view of Chalabi, Kramme, and Qureshi, as applied to claim 1 above, and further in view of Peng, US PGPUB 2012/0016878 A1 (hereinafter as Peng).

Regarding claim 6, the rejection of claim 1 is incorporated. Wasserblat/Chalabi/Kramme/Qureshi does not explicitly teach that the instructions for storing entities, entity values, and entity relationships further comprise instructions that cause the processor to: employ tensor factorization for predicting links between the entities.
Peng teaches employing tensor factorization for predicting links between entities [see title and abstract, lines 1-2; see also [0026], especially last 7 lines].
It would have been obvious to one of ordinary skill in the art having the teachings of Wasserblat, Chalabi, Kramme, Qureshi, and Peng before the effective filing date of the claimed invention to modify Wasserblat/Chalabi’s link prediction approach to utilize tensor factorization as taught by Peng. The motivation for this obvious combination of teachings would be to enable multi-way data analysis that is beneficial for applications that need to consider relationships among multiple modes [again see [0026] of Peng].


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat in view of Chalabi, Kramme, and Qureshi, as applied to claim 1 above, and further in view of Harris, US PGPUB 2014/0324517 A1 (hereinafter as Harris).

Regarding claim 10, the rejection of claim 1 is incorporated. Wasserblat/Chalabi/Qureshi does not explicitly teach that the data sources include at least departmental data sources and system data sources.
see e.g. [0039], lines 10-11 indicating an exemplary department’s organization chart and [0083] indicating a variety of system data sources].
It would have been obvious to one of ordinary skill in the art having the teachings of Wasserblat, Chalabi, Kramme, Qureshi, and Harris before the effective filing date of the claimed invention to modify Wasserblat’s data sources by explicitly specifying inclusion of at least departmental data sources and system data sources, as taught by Harris. The motivation for this obvious combination of teachings would be to enable encompassing any data sources available within the environment [see cited [0021], lines 1-2 of Harris], which would allow the process integrity evaluation system to make use of any available data thus increasing its benefits in assessing a wider variety of processes.

Regarding claim 11, the rejection of claim 1 is incorporated. Wasserblat/Chalabi/Qureshi does not explicitly teach that the data integrity verification comprises multiple sources check, cross-channel consolidation and outlier detection techniques.
Harris teaches data integrity verification that comprises multiple sources check, cross-channel consolidation and outlier detection techniques [see e.g. [0032] indicating disambiguating data by comparing data from multiple sources and [0033], lines 1- 9 indicating detecting outliers as part of confirmatory data analysis; see also [0035]; [0078]; and [0079]; especially note in [0079] cross-checking the data across the different data sources for resolving ambiguities].
It would have been obvious to one of ordinary skill in the art having the teachings of Wasserblat, Chalabi, Kramme, Qureshi, and Harris before the effective filing date of the claimed .


Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat in view of Chalabi, Kramme, and Qureshi, as applied to claims 12 and 17 above, respectively, and further in view of Zhang et al., US Patent No. 10,489,466 B1 (hereinafter as Zhang).

Regarding claims 16 and 20, the rejections of claims 12 and 17 are respectively incorporated. The combination of Wasserblat/Chalabi/Kramme/Qureshi does not explicitly teach that the integrity assurance score calculation comprises employing one or more of document similarity, graph similarity, Jacob similarity matrix, and Cosine similarity matrix.
Wasserblat further teaches that the integrity assurance score calculation that is based on a similarity between corresponding items [see e.g. abstract, lines 7-9; col. 5, lines 13-22; col. 7, lines 59-61; and col. 15, lines 17-20 indicating that the score represents similarity between the transaction data and the interaction data]. Zhang teaches computing a similarity score that comprises document similarity [see e.g. col. 7, lines 54-62 indicating a document similarity value; see also step 502 of fig. 5]. Zhang also teaches calculating a cosine similarity value [see e.g. col. 8, lines 17-18].
.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat in view of Chalabi, Kramme, and Qureshi, as applied to claim 1 above, and further in view of Peng, US PGPUB 2012/0016878 A1 (hereinafter as Peng).

Regarding claim 22, the rejection of claim 1 is incorporated. The combination of Wasserblat/Chalabi/Kramme teaches that the instructions to reconstruct the process steps of the unstructured process further comprise instructions that cause the processor to: determine each step of the unstructured process by extracting the responses to queries including temporal queries (see the rejection of claim 1 above and note again the reconstruction of the process steps by extracting the responses to queries including temporal queries as taught by Kramme and applying this teaching to the unstructured process of Wasserblat; note also combining this with the teaching of extracting responses from the knowledge storage taught by Chalabi).
see e.g. the “Type of Question” column in Table-1 on pp. 3-4 and note the ‘when’ query].
It would have been obvious to one of ordinary skill in the art having the teachings of Wasserblat, Chalabi, Kramme, Qureshi, and Literature Review before the effective filing date of the claimed invention to modify Kreme’s query by explicitly specifying using a ‘when’ query as taught by Literature Review. The motivation for this obvious combination of teachings would be to enable linking process steps that are related by a specific timeline.


Response to Arguments
Applicant’s amendments and arguments with respect to the rejections previously presented under 35 U.S.C. 101 have been fully considered and are persuasive.  These rejections have been accordingly withdrawn. 

Applicant’s prior art arguments with respect to the amended independent claims have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The following prior art made of record (in attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. 
Indurthi, Sathish Reddy, et al. "Generating natural language question-answer pairs from a knowledge graph using a RNN based question generation model." Proceedings of the 15th Conference of the European Chapter of the Association for Computational Linguistics: Volume 1, Long Papers. 2017. (Year: 2017)

US 20190163818 A1
ONTOLOGY REFINEMENT BASED ON QUERY INPUTS
Mittal; Ashish R. et al.
US 20150379346 A1
PROPERTY RECORD DOCUMENT DATA VERIFICATION SYSTEMS AND METHODS
Newcomer; Daniel A. et al.
US 7840455 B1
System and method of detecting fraudulent or erroneous invoices
Venkatasubramanian; Ramshankar et al.
US 20130231920 A1
APPARATUS FOR IDENTIFYING ROOT CAUSE USING UNSTRUCTURED DATA
Mathew; Thomas et al.
US 6598043 B1
Classification of information sources using graph structures
Baclawski; Kenneth P.
US 10311442 B1
Business methods and systems for offering and obtaining research services
Lancaster; James Justin



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARIA S AYAD/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145